DETAILED ACTION

Drawings

The drawings are objected to under 37 CFR 1.83(a) because they fail to show details of the individual stations with sufficient disclosure to understand what is being claimed (see also 35 USC 112(a) rejection below).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.




Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
These claims recite several “systems”, “stations”, “sections”, or “devices” followed by a functionality, which are insufficiently described in the Specification, both through vague descriptions absent requisite details for understanding what is being claimed (particular structures, internal details, and operations of the parts) and several errors in labeling.  
As a particular example, claim 2 recites, in part, “a protective page system for installing a protective page on the book block to protect the book block during production of the customized book”.  A “page protection system” has no particular structural details claimed nor any plain and ordinary meaning, and thus the Specification is consulted (0038-0040; Fig. 2).  Several elements are not shown and/or not correctly identified, e.g. the “glue roller” (used to apply glue to the protection pages) is label as 50, which appears to be a side bracket.  More problematic is the insufficient structural or functional description of devices which are part of the “protective page system”, such as the “rotator device” 52.   The device is simply described as “including a plurality of arms 54 can be rotated to flip the book block 22”.  Although one could intuit that the device probably hinges at the juncture of the triangles, it could be rotated in other ways.  How it rotates, where it rotates, and the rotating structure, all are absent.  Furthermore, the movement along the slot is not described in accomplishing the “flipping”.  Claim 2 further discloses “insertion of the a first [and second] end sheet”, however no structure is described or shown in the Drawings.  Additionally, other devices (claimed later) are mislabeled, such as “a guide plate 70” which is claimed “maintain position of the raised pages” however a vertical surface of box 72 would not provide this functionality.  It’s assumed that the flat plate below the box was intended to be labelled 70.
To site a second example, present in claim 3, the “cutting station to cut a top edge, side edge and bottom edge…” is not sufficiently disclosed.  Figures 5-7 show general external views of the cutting apparatus, but no detail concerning important details such as the structure and functionality of the cutting device itself, thus it is unclear how the device cuts three edges of the book as claimed, as no cutting edges are disclosed (it may be argued a cutting edge may be shown in Figure 5, but this is not referred or identified in the Specification, and thus not a sufficient disclosure); the cutting structure to effectuate the cutting of the top and bottom edges is completely devoid from the description.
The lack of sufficient description is endemic through several “systems”, “stations”, or “devices” through the rest of the claims.   Essentially, the invention is drawn to a multitude of devices, wherein each device is only described very generally, absent details or interworking parts needed to sufficiently disclose each device.  This is further convoluted by vague language in the claims such as “systems”, “stations” or “devices” for [intended use or function], devoid of any claimed structure(s) for executing the intended use or function.  This rejection is not an exhaustive list of the 35 USC 112(a) issues.  Compliance with 35 USC 112(a) is the responsibility of the applicant.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  As discussed above, the claims comprise several vague processes e.g. a “page protection system” followed by a functionality.  The execution of these functionalities is unclear since the disclosure lacks sufficient detail of these devices. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jaeger et al. (EP 2,875,962) (See NPL for English Translation).
The scope of the claims are impossible to ascertain for reasons described above.   However, Jaeger et al. disclose a method of making a customized book through an automated process (0004), including a book finishing section 21/22 for preparing a book block, a covering finishing section for preparing a cover, and a customized book finishing station 23 that combines the book block and cover.  At least one device in each dependent claim is nebulous term of a general action and functionality lacking details essential to understanding the structure and operation of the myriad of devices claimed (see 35 USC 112(a), discussion of claim 2, for example).  As such a comparison with any prior art is difficult, however, Jaeger et al. appears to disclose all the features claimed.      

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Muller et al. (US 2020/0324566), Depping et al. (DE 10/2008/034065), and Schmucker (JP 2000/185482), disclose similar inventions, as best can be determined. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT GRABOWSKI whose telephone number is (571)270-3518. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy, can be reached at 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R GRABOWSKI/Primary Examiner, Art Unit 3637